EXHIBIT 31 PRINCIPAL EXECUTIVE AND FINANCIAL OFFICER CERTIFICATION I, Marty Weigel, certify that: 1. I have reviewed this Quarterly Report of Shang Hide Consultants, Ltd. (the "registrant") on Form 10-Q for the period ending June 30, 2011; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. As the registrant's Principal Executive and Financial Officer I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: a) Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision, toensure that material information relating to the registrant, its includingconsolidated subsidiaries, is made known to us by others within thoseentities, particularly during the period in which this report in beingprepared; b) Designed such internal control over financial reporting, or causedsuch internal control over financial reporting to be designed under oursupervision, to provide reasonable assurance regarding the reliability offinancial reporting and the preparation of financial statements forexternal purposes in accordance with generally accepted accountingprinciples; c) Evaluated the effectiveness of the registrant's disclosure controlsand procedures and presented in this report our conclusions about theeffectiveness of the disclosure controls and procedures, as of the end ofthe period covered by this report based on such evaluation; and d) Disclosed in this report any change in the registrant's internalcontrol over financial reporting that occurred during the registrant's mostrecent fiscal quarter that has materially affected, or is reasonably likelyto materially affect, the registrant's internal control over financialreporting; and 5. As the registrant's Principal Executive and Financial Officer I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the registrant's ability to record,process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management orother employees who have a significant role in the registrant's internalcontrol over financial reporting. Date: August 22, 2011 By: /s/ Marty Weigel Marty Weigel Principal Executive and Financial Officer
